DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-24 are allowed (renumbered as 1-22).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a culinary preparation apparatus (cooking appliance 10, figures 1 and 2A-2B) comprising a mechanical part (figures 1 and 2A-2B) including a power circuit (29) and at least one functional element (coil cooking element 23), the culinary preparation apparatus (10) further including an interface and control set (user interface panel 14) configured to be separated from the mechanical part for replacement (col. 3, line 57 through col. 4, line 39), the interface and control set comprising: a control circuit (micro control unit, MCU 26) comprising a socket (wire connecting) adapted to be plugged to the power circuit (figure 2A-2B) of the mechanical part (13), the control circuit being arranged to emit a signal for controlling the at least one functional element the mechanical part (col. 4, lines 23-39); a communication circuit (31) arranged to exchange pieces of information with a remote terminal (32) according to a known communication protocol, the known communication protocol being a bidirectional communication protocol through radio waves, the communication circuit being further exchanging pieces of information with the control circuit (col. 5, line 59 though col. 6, 
removing a first interface and control set from a frame of the culinary preparation apparatus,
the first interface and control set comprising a control circuit provided with a socket adapted to be plugged to a power circuit of the culinary preparation apparatus or to a connecting element to the power circuit, the control circuit emitting a signal for controlling at least one functional element of the culinary preparation apparatus,
the first interface and control set further comprising a support onto which is attached or in which is arranged the control circuit, the support comprising fasteners to a frame of the culinary preparation apparatus,
the first interface and control set being devoid of communication circuit,
mounting a second interface and control set in the frame of the culinary preparation apparatus,
the second interface and control set comprising a control circuit, a support and a communication circuit exchanging pieces of information with a remote terminal according to a known communication protocol, the known communication protocol being a bidirectional communication protocol through radio waves, the communication circuit exchanging pieces of information with the control circuit.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins (US 2018/0064281) and Wang et al. (US 2016/0198883).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 23, 2021